Pee CueiaM.
It not appearing from tbe record whether tbe election, here called in question, was carried by a majority of tbe qualified voters resident in tbe district — and tbis being one of tbe controverted matters raised by tbe pleadings — tbe parties will be -given an opportunity to supply tbe omission by amending their agreed statement of facts and file same in tbis court on or before 1 October, 1922, failing in which, tbe cause will be remanded, to tbe end tbat such additional facts may be found.